EXHIBIT 99.2 Human Resource Micro-Systems, Inc. Financial Statements As of May 31, 2007 and For The Years Ended May 31, 2007 and 2006 Human Resource Micro-Systems, Inc. Index to the Financial Statements As of May 31, 2007 and For the Years Ended May 31, 2007 and 2006 Independent Auditors' Report 1 Financial Statements of Human Resource Micro-Systems, Inc.: Balance Sheet as of May 31, 2007 2 Statements of Operations for the Two Years Ended May 31, 2007 and 2006 3 Statements of Shareholder's Deficit for the Two Years Ended May 31, 2007 4 Statements of Cash Flows for the Two Years Ended May 31, 2007 and 2006 5 Notes to Financial Statements 6 Independent Auditors' Report Board of Directors and Stockholders Human Resource Micro-Systems Inc. We have audited the accompanying balance sheet of Human Resource Micro-Systems, Inc. as of May 31, 2007, and the related statements of operations, accumulated deficit, and cash flows for the each of the two years in the period ended May 31, 2007. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with generally accepted auditing standards as established by the Auditing Standards Board (United States) and in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Human Resource Micro-Systems, Inc. as of May 31, 2007, and the results of its operations and its cash flows for the two years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 7 to the financial statements, the Company has suffered recurring losses from operations and a net capital deficiency that raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 7. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. As discussed in Note 10, on June 29, 2007, the Company's sole shareholder sold his equity interest to BPO Management Services, Inc. The Company's results of operations from June 29, 2007 are being reported as part of the consolidated financial statements of BPO Management Services, Inc. /s/ Kelly & Company Kelly & Company Costa Mesa, California September 10, 2007 1 Human Resource Micro-Systems, Inc. Balance Sheet May 31, 2007 ASSETS Current assets: Cash $ 115,903 Accounts receivable - trade, net of allowance for doubtful accounts of $28,282 207,399 Prepaid expenses and other current assets 25,333 Total current assets 348,635 Equipment, net of accumulated depreciation of $126,302 2,713 Total assets $ 351,348 LIABILITIES AND SHAREHOLDER'S DEFICIT Current liabilities: Accounts payable - trade $ 10,667 Accrued liabilities 55,465 Line of credit 30,000 Deferred income 464,936 Total current liabilities 561,068 Amounts payable - related party 169,319 Total liabilities 730,387 Commitments and contingencies Shareholder's deficit: Common stock ($0.01 stated value, 50,000 shares authorized, 50,000 shares issued and outstanding at May 31, 2007) 500 Additional paid-in capital 118,091 Accumulated deficit (497,630 ) Total shareholder's deficit (379,039 ) Total liabilities and shareholder's deficit $ 351,348 The accompanying notes are an integral part of the financial statements. 2 Human Resource Micro-Systems, Inc. Statements of Operations For the Years Ended May 31, 2007 and 2006 For the Year Ended May 31, 2007 2006 Net revenues: Technical support fees $ 557,416 $ 537,626 Applications programming and training 472,926 335,627 Software 145,985 313,153 Total net revenues 1,176,327 1,186,406 Operating expenses: Costs of revenues 455,967 183,388 Sales and marketing 203,579 238,220 Product development 346,744 318,337 General and administration 335,916 276,641 Total operating expenses 1,342,206 1,016,586 Income (loss) from operations (165,879 ) 169,820 Interest income (expense): Interest income 5,057 2,090 Interest expense (2,548 ) (127 ) Interest expense - related party (27,091 ) (27,091 ) Other income 412 - Total income expense (24,170 ) (25,128 ) Income (loss) before income taxes (190,049 ) 144,692 Income tax expense 867 9,818 Net income (loss) $ (190,916 ) $ 134,874 The accompanying notes are an integral part of the financial statements. 3 Human Resource Micro-Systems, Inc. Statements of Shareholder's Deficit For the Years Ended May 31, 2007 and 2006 Additional Common Common Paid-in Accumulated Shares Stock Capital Deficit Total Balance, May 31, 2005 50,000 $ 500 $ 140,122 $ (441,588 ) $ (300,966 ) Contribution to equity of the accrued related party interest - - 27,091 - 27,091 Shareholder distribution - - (76,213 ) - (76,213 ) Net income - - - 134,874 134,874 Balance, May 31, 2006 50,000 500 91,000 (306,714 ) (215,214 ) Contribution to equity of the accrued related party interest - - 27,091 - 27,091 Net loss - - - (190,916 ) (190,916 ) Balance, May 31, 2007 50,000 $ 500 $ 118,091 $ (497,630 ) $ (379,039 ) The accompanying notes are an integral part of the financial statements. 4 Human Resource Micro-Systems, Inc. Statements of Cash Flows For the Years Ended May 31, 2007 and 2006 For the Year Ended May 31, 2007 2006 Cash flows from operating activities: Net income (loss) $ (190,916 ) $ 134,874 Adjustments to reconcile net income (loss) to cash provided by (used in) operating activities: Depreciation 12,114 2,622 Interest expense on amount payable - related party 27,091 27,091 Increase in the provision for doubtful accounts 28,282 1,370 Decrease (increase) in assets: Accounts receivable (105,997 ) 83,666 Prepaid expenses and other current assets (24,363 ) 433 Increase (decrease) in liabilities: Accounts payable 3,324 950 Accrued expenses 19,818 11,039 Deferred revenue (9,024 ) 130,685 Cash provided by (used in) operating activities (239,671 ) 392,730 Cash flows used in investing activities: Acquisition of equipment (9,923 ) (3,790 ) Cash used in investing activities (9,923 ) (3,790 ) Cash flows provided by (used in) financing activities: Borrowings from the credit line 30,000 - Shareholder distribution - (76,213 ) Cash provided by (used in) financing activities 30,000 (76,213 ) Net increase (decrease) in cash (219,594 ) 312,727 Cash at beginning of period 335,497 22,770 Cash at end of period $ 115,903 $ 335,497 Supplemental Disclosure of Cash Flow Information For the Year Ended May 31, 2007 2006 Cash paid during the fiscal years for: Interest $ 2,548 $ 76,340 Income taxes $ 11,622 $ 9,818 The accompanying notes are an integral part of the financial statements. 5 Human Resource Micro-Systems, Inc. Notes to the Financial Statements As of May 31, 2007 and For the Years Ended May 31, 2007 and 2006 1.Description of the Company's Business Human Resource Micro-Systems, Inc. (the "Company"), a California corporation, was founded in 1983 and is an organization of human resource professionals that combine best practice human resource and technical expertise to design, develop, and implement Human Resource Information System ("HRIS") products and services that meet the immediate and ongoing human resource initiatives.The Company provides comprehensive HRIS software solutions to human resource departments across a broad range of middle-market industries with an installed base of more than 100 middle-market companies located throughout the United States. It has one client internationally with offices in Canada and Switzerland. 2.Summary of Significant Accounting Policies Revenue Recognition The Company recognizes revenue from the sale of its software products and license fees, annual technical support fees and applications programming and training services. The Company recognizes revenue from the sale of its software products and related services in accordance with the American Institute of Certified Public Accountants’ Statement of Position ("SOP") 97-2, Software Revenue Recognition, As Modified by SOP 98-9. Revenue is recognized when persuasive evidence of an arrangement exists, product delivery has occurred or services have been rendered, and the fee determinable and collectibility is probable. Software Revenue The basis for all of the Company's revenue is the sale of the Company's two proprietary software products. HR Entré is designed for mid-market organizations and is modular and flexible enough to cover the full range of HR responsibilities including recruiting, workforce tracking, and employee/manager/candidate self-service, as well as to interface to a variety of payroll, time & attendance, benefit carriers and other third party solutions.HRIS-Pro is a comprehensive 32-bit PC/LAN human resources management system and is targeted for organizations seeking a cost-effective HR solution providing customization capabilities, multilevel security, expanded reporting, unlimited history, interoperability with familiar Microsoft applications and optional position control, integrated applicant and job requisition modules, absence tracking, web-enabled self-service and online benefits enrollment. 6 Human Resource Micro-Systems, Inc. Notes to the Financial Statements As of May 31, 2007 and For the Years Ended May 31, 2007 and 2006 2.Summary of Significant Accounting Policies, Continued Revenue Recognition, Continued Software Revenue, Continued The Company’s proprietary software revenue is recognized when the sale to the end-user occurs via either electronic download or physical delivery of storage media and the liability has shifted to the end-user.All revenue is recorded net of sales tax obligations. Maintenance Subscriptions Software sales are accompanied by an optional 12 month maintenance subscription which entitles the customer to updates of the software and technical support.The cost of the maintenance subscription is based on a percentage of the price of the software.The costs related to maintenance subscriptions are included in costs of revenues in the statements of operations. The Company defers the recognition of maintenance revenue associated with sales of software until payments become due.The Company invoices maintenance subscriptions on a monthly basis. Custom Programming Services and Other Support The Company provides custom programming and implementation solutions for its customers to adapt the Company's proprietary base software to the needs of its customers.These services can consist of software programming, training, and installation of the software.All costs related to these services are included in costs of revenues in the statements of operations.These services are billed monthly as incurred and recognized as revenue immediately. Software Development Costs Statement of Financial Accounting Standards ("SFAS") No. 86, Accounting for Costs of Computer Software to be Sold, Leased, or Otherwise Marketed, issued by the Financial Accounting Standards Board ("FASB") requires companies to expense software development costs as they incur them until technological feasibility has been established, at which time those costs are capitalized until the product is available for general release to customers. To date, the Company's software has been available for general release concurrent with the establishment of technological feasibility and, accordingly, the Company has not capitalized any development costs. SFAS No. 2,
